Concurring Opinion by
Mr. Justice Roberts:
Appellants’ brief lists five trial errors, three of which concern evidentiary rulings. I agree with the majority that these three alleged errors are adequately resolved in the opinion of the trial court and do not require further discussion. The other two asserted errors involve the court’s charge covering plaintiff’s burden of proof and the jury’s failure to separate principal and interest in its lump sum verdict.
It cannot be gainsaid that in an assumpsit action the elements comprising plaintiff’s burden of proof is a concept which can be properly classified as elementary. I therefore conclude that any error in the charge covering this point can be questioned only by a special exception for the following reason contained in my concurring opinion in Lobalzo v. Varoli, 422 Pa. 5, 8, 220 A. 2d 634, 636 (1966) : “The record here discloses that the court, at the completion of its charge, inquired whether counsel objected to the charge as given, or desired any amplification or addition to the instructions. Counsel replied in the negative. [*] In my view, given the elementary nature of the applicable legal principles, such acquiescence by counsel precludes an assertion of error in the charge as grounds for setting aside the verdict.” The same basic principle governs counsel’s failure to object to the form of the verdict. Any in*302adequacy in form could easily have been remedied by a timely request that the court instruct the jury to return a verdict proper in form. Absent such a request, I would not entertain a motion for new trial based upon this defect.

 Although appellants’ counsel here did request some clarification of the charge, none of his requests in any manner evidenced a dissatisfaction with that portion of the charge concerned with plaintiff’s burden of proof.